Case 8:20-cv-00998-MWF-ADS Document 17 Filed 08/24/20 Page 1 of 4 Page ID #:161


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                              JS-6
                             CIVIL MINUTES—GENERAL

  Case No. SACV 20-998-MWF (ADSx)                             Date: August 24, 2020
  Title:   Roe, et al. v. Rivian Automotive LLC, et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

  Proceedings (In Chambers): ORDER GRANTING MOTION TO DISMISS [11]

        Before the Court is Defendant Rivian Automotive, LLC’s (“Rivian”) Motion to
  Dismiss (the “Motion”), filed on July 20, 2020. (Docket No. 11). Plaintiffs John Roe,
  Jane Roe, and John Roe II did not file an opposition.

         The Court has read and considered the papers filed in connection with the
  Motion and held a telephonic hearing on August 17, 2020, pursuant to General Order
  20-09 arising from the COVID-19 pandemic. The courtroom deputy sent counsel a
  tentative order that stated that whether to grant leave to amend would be discussed at
  the hearing. Counsel for Plaintiffs did not call-in to join the hearing and never
  contacted the courtroom deputy to explain their absence.

        For the reasons stated below, the Motion is GRANTED without leave to
  amend. Plaintiffs’ failure to oppose the Motion is a sufficient ground to grant the
  Motion. Local Rule 7–12; see Ewing v. Ruano, No. CV 09-8471 VAP (ANx), 2012
  WL 2138159, at *1 (C.D. Cal. June 12, 2012) (“As noted, Plaintiff failed to oppose the
  defendants’ motion to dismiss by the deadline established in the Local Rules.
  Accordingly, pursuant to Local Rule 7–12, the Court finds good cause for granting the
  defendants’ unopposed motion to dismiss.”).

         The Court determines the Motion should be granted on the merits as well.
  Plaintiffs lack standing because of the lack of a concrete injury.



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 8:20-cv-00998-MWF-ADS Document 17 Filed 08/24/20 Page 2 of 4 Page ID #:162


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. SACV 20-998-MWF (ADSx)                              Date: August 24, 2020
  Title:   Roe, et al. v. Rivian Automotive LLC, et al.
  I.    BACKGROUND

         Plaintiffs commenced this action on May 29, 2019. (Complaint at 1 (Docket No.
  1)). The Complaint is brought on behalf of a putative class, requests that the named
  plaintiffs be allowed to proceed in pseudonym, demands a jury trial, and asserts a
  claim for fraud by concealment. (See generally id.).

         The following facts are based on the Complaint, which the Court assumes are
  true and construes any inferences arising from those facts in the light most favorable to
  Plaintiffs. See, e.g., Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 704 (9th Cir.
  2016) (restating generally-accepted principle that “[o]rdinarily, when we review a
  motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), we accept a
  plaintiff’s allegations as true ‘and construe them in the light most favorable’ to the
  plaintiff” (quoting Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th
  Cir. 2009)).

         Plaintiffs are three unnamed and unidentified individuals who filed their
  anonymous “Class Action Complaint” against Rivian, a start-up automotive
  manufacturer. (Complaint at 2). Plaintiffs made a $1,000 deposit to Rivian to hold a
  “place in line” for the future purchase of a Rivian vehicle. (Id. at 3). Plaintiffs later
  learned of potential structural and electrical defects with the vehicles being developed
  by Rivian. (Id. at 3-4). Plaintiffs now regret making the $1,000 deposit and have
  suffered “psychological and emotional distress, humiliation, and mental and physical
  pain and anguish.” (Id. at 5). Plaintiffs seek economic and punitive damages under a
  theory of fraud by concealment. (Id at 5-6.) Plaintiffs also seek to enjoin Rivian from
  engaging in an initial public offering. (Id. at 8).

  II.   DISCUSSION

         Rivian argues that the Complaint should be dismissed because (1) Plaintiffs lack
  standing; (2) the issue is not ripe; and (3) Plaintiffs have failed to state a claim under
  the heightened pleadings standards of Rule 9(b). (See generally Motion). Because the


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 8:20-cv-00998-MWF-ADS Document 17 Filed 08/24/20 Page 3 of 4 Page ID #:163


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. SACV 20-998-MWF (ADSx)                              Date: August 24, 2020
  Title:   Roe, et al. v. Rivian Automotive LLC, et al.
  Court determines that Plaintiffs lack standing, the Court need not address Rivian’s
  ripeness and Rule 9(b) arguments.

         Standing is a jurisdictional requirement, and a party invoking federal jurisdiction
  has the burden of establishing it. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561
  (1992). Standing contains three elements: (1) the plaintiff must have suffered an injury
  in fact—an invasion of a legally protected interest which is (a) concrete and
  particularized, and (b) actual or imminent; (2) there must be a causal connection
  between the injury and the conduct complained of; and (3) it must be likely, as
  opposed to merely speculative, that the injury will be redressed by a favorable
  decision. Id. at 560-61. Here, Rivian for the most part makes a facial attack on
  jurisdiction based on the allegations of the Complaint. Therefore, the Court construes
  the allegations in the light most favorable to Plaintiffs.

          Rivian asserts that Plaintiffs have not suffered a redressable injury because they
  have not actually purchased a defective vehicle and Plaintiffs can get a full refund of
  their deposit at any time. (Motion at 7-9). In addition, Plaintiff John Roe II is not
  alleged to have even made a deposit. The Court agrees. Even assuming Rivian’s
  prototype has a defect, Plaintiffs cannot show that they are harmed because they can
  still receive refunds on their deposits (if made) and have not made any other
  commitments, financial or otherwise, to purchase any vehicles. (Michael D.
  Mortenson Declaration (“Mortenson Decl.”) (Docket No. 11), and Exs. 1 & 2 thereto).

         The Complaint does make a bare-bones allegation of emotional distress,
  humiliation, etc., in regard to harm and thus standing. Because the Twombly/Iqbal
  standard does not apply to facial attacks on standing, it is a close question whether the
  harm allegation is a (barely) sufficient allegation of fact or a conjectural assertion of
  law. See Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th Cir. 2011) (district courts
  should use cases involving the constitutional jurisprudence of standing, not
  Twombly/Iqbal, when deciding motions attacking standing under Rule 12(b)(1)). In
  this business transaction, the assertion of emotional distress seems illogical even in the



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 8:20-cv-00998-MWF-ADS Document 17 Filed 08/24/20 Page 4 of 4 Page ID #:164


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. SACV 20-998-MWF (ADSx)                             Date: August 24, 2020
  Title:   Roe, et al. v. Rivian Automotive LLC, et al.
  absence of Twombly and Iqbal. Had counsel for Plaintiffs opposed the Motion, the
  Court would have been inclined to grant the Motion but also to grant leave to amend.

         But counsel for Plaintiffs did not oppose the Motion, either by filing an
  opposition or by appearing at the hearing. This Court is not obliged to act as the
  lawyer for Plaintiffs and concoct some fanciful basis for harm. Pursuant to Local Rule
  7-11, therefore, leave to amend is likewise DENIED.

         Because the Court determines that Plaintiffs do not have standing to assert the
  claim, the Court need not determine whether the claim is ripe or whether Plaintiffs
  stated a claim under Rule 9(b).

  III.   CONCLUSION

         For these reasons stated above, the Motion is GRANTED without leave to
  amend. The action is DISMISSED without prejudice for lack of subject matter
  jurisdiction.

          This Order shall constitute notice of entry of judgment pursuant to Federal Rule
  of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
  treat this order, and its entry on the docket, as an entry of judgment.

         IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
